Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Julian F. Santos on 04/16/21

AMENDMENTS TO THE CLAIMS 
1-41. (Canceled)
42. (Currently amended) A method implemented in a wireless transmit receive unit (WTRU),the method comprising:
receiving a mobile transmission point (Mbl-TRP);

responsive to the Disc-RS and determinations that: 
a) a first estimated speed of the WTRU relative to a fixed transmission point (Fxd-TRP) with which the WTRU is associated is greater than a first threshold; and 
b) a first signal measurement of a first signal received from the Fxd-TRP is less than a second threshold,
determining (i) a second estimated speed of the WTRU relative to the Mbl-TRP and (ii) a second signal measurement of the Disc-RS; and 
ting a measurement report to a network responsive to determinations that: 
c) the second estimated speed is less than a third threshold; and
d) the second measurement is greater than a fourth threshold
43. (Currently amended) The method of claim 42, further comprising:
receiving a handover command from the Fxd-TRP
synchronizing to the Mbl-TRP
44. (Currently amended) The method of claim [[42]] 43, wherein synchronizing to the Mbl-TRP comprises:  synchronizing to the Mbl-TRP using the Disc-RS or a maintenance reference signal (Maint-RS) received from the Mbl-TRP. 
45. (Currently amended) The method of claim 43, further comprising:
receiving from the Mbl-TRP a wherein the has different from the signal characteristics of the and
using the Mbl-TRP.

46. (Currently amended) The method of claim 42, further comprising:
determining that the Disc-RS is from the Mbl-TRP based on signal characteristics of the Disc-RS, wherein the signal characteristics 
a timing offset between the 
a periodicity of 
physical resource blocks (PRBs) over which the 
a frequency over which the 
a beam parameter of the 
a synchronization signal block (SS block) used to transmit the 
a signal sequence type of the 
a sequence parameter of the 
47. (Cancelled) 
48. (Currently amended) The method of claim 42,wherein the measurement report comprises information indicating the second signal measurement. 
49. (Currently amended) The method of claim 42, wherein the second signal measurement comprises at least one of a signal strength of the Mbl-TRP and a signal quality of the Mbl-TRP, including any of:
a reference signal received power (RSRP) of the Mbl-TRPand

a plurality of RSRP measurements of the Mbl-TRP. 


50. (Cancelled) 
51. (Currently amended) The method of claim 42, determining the second estimated speed comprises at least one of:
estimating a channel coherence time using signal characteristics of the 
Mbl-TRP; and
using information obtained from a vehicle-to-vehicle message or a vehicle-to-infrastructure message received by the WTRU, wherein the information indicates at least one of an identification of a vehicle with which the Mbl-TRP is associated, a speed of the vehicle, a direction of the vehicle, and location of the vehicle.
52. (Cancelled) 
53. (Currently amended) The method of claim 42, wherein receiving the Disc-RS comprises:
detecting a discovery beacon on a first carrier, wherein the first carrier is the same carrier on which the WTRU received the first signal;
transmitting, toward the Fxd-TRP, a request for a measurement gap
receiving, from the Fxd-TRP, information indicating the 
monitoring for the Disc-RS on a second carrier
54. (Cancelled) 
55. (Cancelled) 
56. (Cancelled) 
57. (Currently amended) The method of claim 42, wherein determining the first estimated  at least one of: 
estimating a speed of the WTRU relative to a fixed reference point using a global positioning system; and
the Fxd-TRP 
58. (Cancelled)
59. (Cancelled) 
60. (Currently amended) A wireless transmit receive unit (WTRU) comprising circuitry, including a transmitter, receiver and a processor, configured to: 



mobile transmission point (Mbl-TRP);

responsive to the Disc-RS and determinations that: 
a) a first estimated speed of the WTRU relative to a fixed transmission point (Fxd-TRP) with which the WTRU is associated is greater than a first threshold; and 
b) a first signal measurement of a first signal received from the Fxd-TRP is less than a second threshold,
determine (i) a second estimated speed of the WTRU relative to the Mbl-TRP and (ii) a second signal measurement  and 
transmit a measurement report responsive to determinations that:
c) the second estimated speed is less than a third threshold; and 
d) the second signal measurement is above a fourth threshold. 

61. (Cancelled) 
62. (New) The WTRU of claim 60, wherein the circuitry is further configured to: 
receive a handover command from the Fxd-TRP; and
synchronize to the Mbl-TRP.
63. (New) The WTRU of claim 62, wherein the circuitry is further configured to: 
receive from the Mbl-TRP a maintenance reference signal (Maint-RS), wherein the Maint-RS has signal characteristics different from the signal characteristics of the Disc-RS; and
use the Maint-RS to maintain connection with the Mbl-TRP. 
64. (New) The WTRU of claim 62, wherein the circuitry being configured to synchronize to the Mbl-TRP comprises the circuitry being configured to synchronize to the Mbl-TRP using the Disc-RS or a maintenance reference signal (Maint-RS) received from the Mbl-TRP. 
65. (New) The WTRU of claim 60, wherein the circuitry is further configured to:
determine that the Disc-RS is from the Mbl-TRP based on signal characteristics of the Disc-RS, wherein the signal characteristics comprise at least one of:
a timing offset between the Disc-RS and a frame timing at which Disc-RSs are received;
a periodicity of the Disc-RS;
a set of physical resource blocks (PRBs) over which the Disc-RS is received;
a frequency over which the Disc-RS is received;
a beam parameter of the Disc-RS;
a synchronization signal block (SS block) used to transmit the Disc-RS;
a signal sequence type of the Disc-RS; and
a sequence parameter of the Disc-RS.

67. (New) The WTRU of claim 60, wherein the second signal measurement comprises at least one of a signal strength of the Mbl-TRP and a signal quality of the Mbl-TRP, including any of:
a reference signal received power (RSRP) of the Mbl-TRP; and
a plurality of RSRP measurements of the Mbl-TRP.
68. (New) The WTRU of claim 60, wherein the circuitry is configured to determine the second estimated speed based on at least one of:
a channel coherence time estimated using signal characteristics of the Disc-RS; 
a determined level of consistency between multiple RSRP measurements of the Mbl-TRP; and
information obtained from a vehicle-to-vehicle message or a vehicle-to-infrastructure message received by the WTRU, wherein the information indicates at least one of an identification of a vehicle with which the Mbl-TRP is associated, a speed of the vehicle, a direction of the vehicle, and location of the vehicle.
69. (New) The WTRU of claim 60, wherein the circuitry being configured to receive the Disc-RS comprises the circuitry being configured to:
detect a discovery beacon on a first carrier, wherein the first carrier is the same carrier on which the WTRU received the first signal;
transmit, toward the Fxd-TRP, a request for a measurement gap;
receive, from the Fxd-TRP, information indicating the measurement gap; and
monitor for the Disc-RS on a second carrier during the measurement gap.
70. (New) The WTRU of claim 60, wherein the circuitry is configured to determine the first estimated speed based on at least one of: 
an estimated speed of the WTRU relative to a fixed reference point using a global positioning system; and 
a channel correlation estimated with respect to reference signals received from the Fxd-TRP at two time instances.



Claims 42-46, 48-49, 51, 53, 57, 60, 62-70 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415